       JOSE VELEZ
 2     3936 S. Semoran Blvd. #317
       Orlando, FL 32822
 3     Tel: (407) 456-4880
       Fax: None
 4     jvelez2@protonmail.com
 5     Plaintiff in Propria Persona
 6,
 7
 8                                            UNITED STATES DISTRICT COURT
                                             NORTHERN DISTRICT OF CALIFORNIA
 9
JO     JOSE VELEZ,                                           Case No. : 4:19-GV-2011 HSG

II                                  Plaintiff,               STIPULATION AND (PROPOSED) ORDER
                                                             DISMISSING WITH PREJUDICE AS TO
12     VS.                                                   JEFFREY KONG
       THOMPA INCORPORATED,
13     OLD MONTEREY CAFE LLC,
       JEFFREY KONG,
)4 I
                                    Defendants.
15
16              The parties hereto, Plaintiff JOSE VELEZ (..VELEZ") and Defendant JEFFREY KONG
17     ("KONG", by and through counsel ofrecord) hereby stipulate as follows:
I8               WHEREAS, VELEZ filed the Complaint against KONG;
19               WHEREAS, VELEZ and KONG entered into a Settlement Agreement;
20               WHEREAS, VELEZ and KONG hereby stipulate to a dismissaJ of the Complaint with
21     prejudice, each party to bear its own fees and costs
22              IT IS SO STIPULATED.                                      k<==='
23     DATED: July.1'1, 2019                        By:_______            �--===---==::::_
                                                                               __
                                                        JOSE VELEZ, Plaintiff in pro per
24




                                                       ::�
25     DATED: Jul�Ol9
26
27
                                                          A.      W H. SW ARTZ
28                                                        Attorneys for Defendant Jeffrey Kong
       Velez v Thompa Incorporated, et al.                                     Stipulation/Order-for Dismissal of Kong
       C-.ose No. 4: 19-cv-002011-HSG                                                                           Page I
 1

 2
              Based on the foregoing stipulation, the Complaint against Jeffrey Kong is hereby dismissed
 3
     with prejudice.
 4
              IT IS SO ORDERED.
 5

 6
     DATED: 7/30/2019
 7                                             By:-------,-----,--,---,-----------­
                                                  Haywood S Gilliam, Jr.
 8                                                United States District Court Judge
 9

10
11
12
13
14
15
16

17
18
19
20
21
22
23
24

25
26
27
28

     Velez v Thompa Incorporated, et al.                                 Stipulation/Order for Dismissal of Kong
     Case No. 4: l 9-cv-002011-HSG                                                                        Page2
